        Case 2:12-md-02323-AB Document 11242 Filed 12/07/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’ CONCUSSION INJURY LITIGATION MDL No. 2323

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                                            Plaintiffs,
              v.
 National Football League and NFL Properties, LLC,
 successor-in-interest to NFL Properties, Inc.,
                                         Defendants.

 THIS DOCUMENT RELATES TO:

 Langfitt Garner PLLC v. Michael Downs
 Attorney’s Lien Dispute
 (Doc. No. 11101)


                                             ORDER

       AND NOW, this ____
                      5th day of December, 2020, upon consideration of the Report and

Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No. 11229),

and no objection having been docketed, it is ORDERED that:

       1.      The Report and Recommendation is ADOPTED;

       2.      Langfitt Garner PLLC is AUTHORIZED to disburse from its escrow account the

withheld funds for attorney’s fees and costs from Mr. Downs’s award, in accordance with the

provisions of the Settlement Agreement and all Court Orders regarding implementation; and

       3.      The 5% portion from Mr. Downs’s award that is currently in the 5% holdback fund

shall be released in accordance with future orders of the Court.
    Case 2:12-md-02323-AB Document 11242 Filed 12/07/20 Page 2 of 2




                                        S/Anita B. Brody
                                       ANITA B. BRODY, J.


COPIES VIA ECF




                                   2
